DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-26-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Amendments to the Specification
The amendments to the specification filed on 6-10-2021 have been fully considered and are approved by the Examiner, wherein the amendments do not introduce any new matter to the specification. 

Response to Amendment
The amendments filed on 6-10-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. Claims 1 and 3-8 are currently pending. 

Response to Arguments
Applicant's arguments filed on 6-10-2021 have been fully considered but they are not persuasive. In particular, it appears that the Applicant’s arguments are directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. Any other issues are addressed below.


The 112(b) rejection has been withdrawn for claims 7 and 8 in view of the amendments to the claims 7 and 8. 


Regarding the Applicant’s remarks directed towards the Nijawoski reference on page 13, the Examiner notes that the driving device and/or transmission device is only used in case where those systems can reliably keep the vehicle at a standstill, see para.[0028]. Therefore, Nijawoski still anticipates a situation where the vehicle is located at a steep incline and the fault in the parking brake system is detected, thereby preventing the automatic parking from engaging. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

abnormality, especially with respect to the recited mechanical aspects of the park lock described in the limitations “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft” and “by monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, and then comparing the at least one of the motor voltage and the motor current to a determination threshold, the system abnormality including a temporary failure that would be resolved over a passage of time”.
In particular, it appears that in order to determine a mechanical abnormality associated with the mechanical aspects of the park lock, such as a situation where park lock actuator is stuck and is unable to perform the steps of “engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, this would require at least an analysis of the current or voltage delivered to the park lock actuator. Furthermore, the clams 1 and 6 indicate that a specific type of abnormality, i.e a “temporary abnormality” is determined using the current or voltage delivered to a park lock actuator, wherein the current specification discloses that a “temporary abnormality” is not associated with a mechanical abnormality.       
However, the current specification does not disclose any processes/algorithms that show how to determine a specific abnormality in the park brake system. In particular, the current specification attempts to define and distinguish different types of abnormalities as seen in para.[0048], however, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as “mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose or define any specific types of “temporary abnormalities”. 
the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, however, the specification does not disclose how an abnormality such as a mechanical abnormality or a disconnection/short-circuit failure are determined and differentiated from “temporary abnormalities”. 
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Furthermore, the current specification does not disclose how the “determination threshold” is calculated. It is unclear what specific parameters are required to calculate the “determination threshold”, and how the “determination threshold” is calculated with respect to a current or voltage of the motor. Furthermore, it is unclear how the “determination threshold” is used to determine a temporary failure as opposed to a non-temporary failure. 
The current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine the system abnormality is a temporary failure. Paragraph [0048] discloses that “the motor voltage determination threshold/motor current determination threshold for the temporary failure may be provided as fixed value or as a variable value in accordance with load resistance that is applied to the park actuator 71 due to the road surface gradient or the like”. However, paragraph [0048] attempts to define and distinguish different types of abnormalities, wherein the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as “mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that 
In order to understand how the system distinguishes between the temporary abnormalities using the motor current or motor voltage, which correspond to the motor voltage determination threshold/motor current determination threshold for the temporary failure” in paragraph [0048] of the current specification, it is necessary to understand how the system determines the abnormalities that are not “temporary abnormalities”. 
Essentially, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.
Claims 1 and 6 define the invention in functional language by specifying a desired result, such as by determining an abnormality, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1 and 6 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 3 and 5, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “determining an occurrence of a failure in which the park lock cannot be engaged”.
Paragraph [0048] of the current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine an occurrence of a failure in which the park lock cannot be engaged. 
Furthermore, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.
Claims 3 and 5 define the invention in functional language by specifying a desired result, such as by determining an occurrence of a failure in which the park lock cannot be engaged, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Regarding claim 7, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “monitoring of the motor voltage applied to the motor is based on a temperature of the motor”. 
In particular, the current specification fails to disclose any processes or algorithms that show how the “temperature of the motor” is used to perform the step of monitoring the motor voltage, and how the “temperature of the motor” is used to determine a fault. 
Claim 7 defines the invention in functional language by specifying a desired result, such as the steps claimed above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 7 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claim 8, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “monitoring of the motor current applied to the motor is based on a battery capacity of a battery that is a power source for the motor”. 
In particular, the current specification fails to disclose any processes or algorithms that show how the “battery capacity” is used to perform the step of monitoring the motor current, and how the “battery capacity” is used to the determine a fault. Furthermore, it is unclear if the “battery capacity” is referring to the total possible output of the battery or the remaining capacity of the battery. 
Claim 8 defines the invention in functional language by specifying a desired result, such as the steps claimed above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 8 are rejected for similar reasons as set forth in the rejection above. 

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
abnormality, especially with respect to the recited mechanical aspects of the park lock described in the limitations “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”. 
and “by monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, and then comparing the at least one of the motor voltage and the motor current to a determination threshold, the system abnormality including a temporary failure that would be resolved over a passage of time”.
In particular, it appears that in order to determine a mechanical abnormality associated with the mechanical aspects of the park lock, such as a situation where park lock actuator is stuck and is unable to perform the steps of “engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, this would require at least an analysis of the current or voltage delivered to the park lock actuator. Furthermore, the clams 1 and 6 indicate that a specific type of abnormality, i.e a “temporary abnormality” is determined using the current or voltage delivered to a park lock actuator, wherein the current specification discloses that a “temporary abnormality” is not associated with a mechanical abnormality.       
However, the current specification does not disclose any processes/algorithms that show how to determine a specific abnormality in the park brake system. In particular, the current specification attempts to define and distinguish different types of abnormalities as seen in para.[0048], however, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as “mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage 
Furthermore, claims 1 and 6 explicitly state the mechanical operations of the park lock, such as “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, however, the specification does not disclose how an abnormality such as a mechanical abnormality or a disconnection/short-circuit failure are determined and differentiated from “temporary abnormalities”. 
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Furthermore, the current specification does not disclose how the “determination threshold” is calculated. It is unclear what specific parameters are required to calculate the “determination threshold”, and how the “determination threshold” is calculated with respect to a current or voltage of the motor. Furthermore, it is unclear how the “determination threshold” is used to determine a temporary failure as opposed to a non-temporary failure. 
The current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine the system abnormality is a temporary failure. Paragraph [0048] discloses that “the motor voltage determination threshold/motor current determination threshold for the temporary failure may be provided as fixed value or as a variable value in accordance with load resistance that is applied to the park actuator 71 due to the road surface gradient or the like”. However, paragraph [0048] attempts to define and distinguish different types of abnormalities, wherein the current specification fails to disclose any processes/algorithms that show mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”. 
In order to understand how the system distinguishes between the temporary abnormalities using the motor current or motor voltage, which correspond to the motor voltage determination threshold/motor current determination threshold for the temporary failure” in paragraph [0048] of the current specification, it is necessary to understand how the system determines the abnormalities that are not “temporary abnormalities”. 
Essentially, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic parking assist systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1 and 6 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 3 and 5, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the step of “determining an occurrence of a failure in which the park lock cannot be engaged”.
Paragraph [0048] of the current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine an occurrence of a failure in which the park lock cannot be engaged. 
Furthermore, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic parking assist systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.


Regarding claim 7, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the step of “monitoring of the motor voltage applied to the motor is based on a temperature of the motor”. 
In particular, the current specification fails to disclose any processes or algorithms that show how the “temperature of the motor” is used to perform the step of monitoring the motor voltage, and how the “temperature of the motor” is used to determine a fault. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic parking assist systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors 
Any claims dependent upon claim 7 are rejected for similar reason as set forth in the rejection above. 

	Regarding claim 8, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the step of “monitoring of the motor current applied to the motor is based on a battery capacity of a battery that is a power source for the motor”. 
In particular, the current specification fails to disclose any processes or algorithms that show how the “battery capacity” is used to perform the step of monitoring the motor current, and how the “battery capacity” is used to the determine a fault. Furthermore, it is unclear if the “battery capacity” is referring to the total possible output of the battery or the remaining capacity of the battery. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.

With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 8 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1 and 6, the claim language “temporary failure” is unclear and renders the claims language ambiguous. 
The term “temporary” is a relative term that varies based on an individual’s personal opinion, wherein the term “temporary” does not define a well-known and/or definitive period of time. Furthermore, the current specification does not disclose any processes/algorithms/examples that show how to determine that a specific time period for a failure that constitutes a “temporary” failure.
For the purposes of examination only, the Examiner has interpreted that the term “temporary” is directed towards any conceivable period of time, including, but not limited to, any period of time seen in the prior art of record.
Any claims dependent upon claims 1 and 6 are rejected for similar reasons as set forth in the rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102), Singh (US Publication No. 2018/0051804), and Feldmann (US Publication No. 2017/0182993).
Regarding claim 1, Nijakowski teaches An automatic parking control method for a vehicle (see at least para.[0001-0029] of Nijakowski) provided with a parking system in which a park lock is automatically engaged when automatic parking is completed at a target stopping position using an automatic parking control, the automatic parking control method comprising (see at least para.[0021], Nijakowski teaches parking into a parking space 3. Also, see at least para.[0010], Nijakowski teaches activating the parking brake after parking is completed): 
determining whether a system abnormality would occur in which the parking system does not operate normally during the automatic parking control (see at least para.[0023], Nijakowski teaches determining a fault in a brake system. Also, see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system), 
and prohibiting starting of the automatic parking control upon determining the system abnormality would occur before the automatic parking control (see at least para.[0028], Nijakowski teaches prohibiting starting a parking control if a parking brake system is determined to have a fault),
the starting of the automatic parking control is permitted after the failure is resolved (see at least para.[0014], Nijakowski teaches that the brake system is constantly monitored for a fault, wherein a normal parking operation is performed, as opposed to performing an emergency operation if a fault is detected, therefore, Nijakowski anticipates performing a normal parking operation at any instant in time when the fault is no longer detected).
Nijakowski does not expressly indicate a park-by-wire system and the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-wire system in order to prevent inappropriate use of a parking brake in the event of a fault, as recognized by Arnold in at least col.1, lines 20-25.
Nijakowski in view of Arnold does not expressly indicate the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft.
However, Singh teaches the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft (see at least para.[0003] of Singh).

Nijakowski in view of Arnold and Singh does not expressly indicate by monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, and then comparing the at least one of the motor voltage and the motor current to a determination threshold, the system abnormality including a temporary failure that would be resolved over a passage of time,
and determining the existence of the temporary failure that would be resolved over a passage of time.
 
monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle (see at least para.[0015], Feldmann teaches a parking brake control unit operates an electric motor. Also, see at least para.[0012], Feldman teaches monitoring the current and/or voltage output by the parking brake control unit, which anticipates the current and/or voltage delivered to the electric motor), 
and then comparing the at least one of the motor voltage and the motor current to a determination threshold (see at least para.[0019] and [0031], Feldmann teaches using a respective threshold with respect to various parameters of the parking lock control unit, such as voltage or any of the parameters  seen in para.[0012] of Feldmann), 
the system abnormality including a temporary failure that would be resolved over a passage of time (see at least para.[0007], Feldmann teaches determining a malfunction of a parking brake control unit, wherein the parking brake control unit is disabled until the malfunction is resolved, wherein the malfunction is “resolved” when the parking brake control unit at some future time or a “passage of time” when it is cooled down or reaches its “normal state”, as stated in para.[0007] of Feldmann),
and determining the existence of the temporary failure that would be resolved over a passage of time (see at least para.[0007], Feldmann teaches determining a malfunction of a parking brake control unit, wherein the parking brake control unit is disabled until the malfunction is resolved, wherein the malfunction is “resolved” when the parking brake control unit at some future time when is cooled down or reaches its “normal state”, as stated in para.[0007] of Feldmann. Also, see at least para.[0010], Feldmann teaches the parking lock control unit can be integrated into an actuator). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold and Singh with the teachings of Feldmann to determine that a system abnormality is a temporary failure that would be resolved over a passage of time in order to control a parking brake with respect to the safety-relevant changes in 

Regarding claim 3, Nijakowski teaches the system abnormality is a failure in which the parking system cannot engage the park lock, and the starting of the automatic parking control is prohibited upon determining an occurrence of the failure in which the park lock cannot be engaged before the automatic parking control is started (see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault which anticipates a fault where the parking brake cannot engage properly, and further anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system).
Nijakowski does not expressly indicate a park-by-wire system. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-wire system in order to prevent inappropriate use of a parking brake in the event of a fault, as recognized by Arnold in at least col.1, lines 20-25.
	
the automatic parking control is turned off after confirming a stop holding state due to a braking stop upon determining the occurrence of the failure after the automatic parking control is started and before the automatic parking is completed (see at least para.[0018] and [0025], Nijiakowski teaches determining a fault in the braking system during the automatic braking process, wherein the automatic parking process is cancelled after the fault is detected and before the automatic parking process is completed).

Regarding claim 5, Nijakowski teaches the automatic parking control has a control function for executing automatic parking control by using unmanned travel and automatic engagement of park lock when the automatic parking is completed at the target stopping position (see at least para.[0010] and [0021], Nijakowski teaches activating the parking brake after the vehicle is at a standstill in a designated parking space), 
and the starting of the automatic parking control using the unmanned travel is prohibited upon determining an occurrence of a failure in which it is determined that the park lock cannot be engaged before the automatic parking control is started using the unmanned travel (see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system).

Regarding claim 6, Nijakowski teaches An automatic parking control device for a vehicle, the automatic parking control device comprising (see at least para.[0001-0029] of Nijakowski): 
an automatic parking controller that carries out automatic parking control (see at least para.[0006], Nijakowski teaches automatic guidance of the vehicle into a parking space, which anticipates a controller that performs the automatic guidance); 
and a parking controller included in a parking system in which a park lock is automatically engaged when automatic parking is completed at a target stopping position by means of the automatic parking control (see at least para.[0021], Nijakowski teaches parking into a parking space 3. Also, see at least para.[0010], Nijakowski teaches activating the parking brake after parking is completed), 
the parking controller including a failure diagnostic processing unit that determines whether a system abnormality would occur, in which the parking system would not operate normally during the automatic parking control (see at least para.[0023], Nijakowski teaches determining a fault in a brake system. Also, see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system), 
and the automatic parking controller including a fail-safe control processing unit that prohibits the starting of the automatic parking control upon determining that the system abnormality would occur before the automatic parking control is started (see at least para.[0028], Nijakowski teaches prohibiting starting a parking control if a parking brake system is determined to have a fault).
the starting of the automatic parking control is permitted after the failure is resolved (see at least para.[0014], Nijakowski teaches that the brake system is constantly monitored for a fault, wherein a normal parking operation is performed, as opposed to performing an emergency operation if a fault is 
Nijakowski does not expressly indicate a park-by-wire system. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-wire system in order to prevent inappropriate use of a parking brake in the event of a fault, as recognized by Arnold in at least col.1, lines 20-25.
Nijakowski in view of Arnold does not expressly indicate the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft.
However, Singh teaches the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft (see at least para.[0003] of Singh).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold with the teachings of Singh to use a parking pawl with a parking gear provided on transmission output shaft in order to effectively to a vehicle in place upon engagement of a parking brake, as recognized by Singh in at least para.[0003].
 the system abnormality including a temporary failure that would be resolved over a passage of time, 
the failure diagnostic processing unit being configured to monitor at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, the failure diagnostic processing unit being further configured to compare the at least one of the motor voltage and the motor current to a determination threshold to determine the existence of the temporary failure.
However, Feldmann teaches the system abnormality including a temporary failure that would be resolved over a passage of time (see at least para.[0007], Feldmann teaches determining a malfunction of a parking brake control unit, wherein the parking brake control unit is disabled until the malfunction is resolved, wherein the malfunction is “resolved” when the parking brake control unit at some future time or a “passage of time” when it is cooled down or reaches its “normal state”, as stated in para.[0007] of Feldmann),
the failure diagnostic processing unit being configured to monitor at least one of a motor voltage and a motor current that are applied to a motor of the vehicle (see at least para.[0015], Feldmann teaches a parking brake control unit operates an electric motor. Also, see at least para.[0012], Feldman teaches monitoring the current and/or voltage output by the parking brake control unit, which anticipates the current and/or voltage delivered to the electric motor), 
the failure diagnostic processing unit being further configured to compare the at least one of the motor voltage and the motor current to a determination threshold to determine the existence of the temporary failure (see at least para.[0019] and [0031], Feldmann teaches using a respective threshold with respect to various parameters of the parking lock control unit, such as voltage or any of the parameters  seen in para.[0012] of Feldmann)
monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle (see at least para.[0015], Feldmann teaches a parking brake control unit operates an electric motor. Also, see at least para.[0012], Feldman teaches monitoring the current and/or voltage output by the parking brake control unit, which anticipates the current and/or voltage delivered to the electric motor). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102), Singh (US Publication No. 2018/0051804) and Feldmann (US Publication No. 2017/0182993), as applied to claim 1 above, and further in view of Ohr (DE10201100471).
Regarding claim 7, Nijakowski in view of Arnold, Singh and Feldmann does not expressly indicate the monitoring of the motor voltage applied to the motor is based on a temperature of the motor. However, Feldmann teaches monitoring temperature of an area near the parking lock control unit as seen in para.[0019] which anticipates detecting the temperature of the electric motor of a parking brake/lock actuator seen in at least para.[0010]. Also, Feldmann teaches monitoring the current/voltage output by the parking lock control unit, which anticipates monitoring a combination of the temperature with respect to the current/voltage output to an electric motor. 
Furthermore, Ohr teaches monitoring of the motor voltage applied to the motor is based on a temperature of the motor (see at least para.[0008] and [0024-0026], Ohr teaches monitoring of the voltage/current is based on the temperature of the motor). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold, Singh and Feldmann with the teachings of Ohr  based on a temperature of the motor in order to prevent thermal damage to the parking brake, as recognized by Ohr in at least para.[0008].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102), Singh (US Publication No. 2018/0051804) and Feldmann (US Publication No. 2017/0182993), as applied to claim 1 above, and further in view of Okura (US Publication No. 2013/0197734).
Regarding claim 8, Baehrle-Miller teaches monitoring of the motor current applied to the motor (see at least para.[0010-0019], Baehrle-Miller teaches determining a fault based on current applied to a motor, wherein para.[0010] teaches using any parameters associated with current, which anticipates, but is not limited to, voltage. Also, see at least [0029-0034], Baehrle-Miller teaches that the fault can be resolved at a time when an additional braking force can be applied).
Nijakowski in view of Arnold, Singh, and Feldmann does not expressly indicate the monitoring of the motor current applied to the motor is based on a battery capacity of a battery that is a power source for the motor. 
However, Okura teaches the monitoring of the motor current applied to the motor is based on a battery capacity of a battery that is a power source for the motor (see at least para.[0034-0036], Okura teaches the current applied to an electric parking brake is monitored based on the battery capacity of the power source for the electric parking brake, wherein it was well known in the art at the time of the invention that an electric parking brake uses a motor to perform its functions, as seen in Baehrle-Miller above). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold, Singh and Feldmann with the teachings of Okura to monitoring of the motor current applied to the motor is based on a battery capacity of a battery that is a power source for the motor in order to control a parking brake with respect to the safety-relevant changes in the parking brake system, as recognized by Okura in at least para.[0035-0036].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665